Name: Commission Regulation (EEC) No 542/84 of 29 February 1984 amending Regulation (EEC) No 3432/83 as regards an extension of the invitation to tender for the sale of common wheat for use as animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 84 Official Journal of the European Communities No L 60/53 COMMISSION REGULATION (EEC) No 542/84 of 29 February 1984 amending Regulation (EEC) No 3432/83 as regards an extension of the invitation to tender for the sale of common wheat for use as animal feed Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 8 (4) thereof, Whereas Council Regulation (EEC) No 1146/76 of 17 May 1976 on particular and special intervention measures for cereals (3) fixed the general rules appli ­ cable on this matter ; Whereas Commission Regulation (EEC) No 3432/83 (4), as amended by Regulation (EEC) No 3588/83 (5), provides for the sale of common wheat by a standing invitation to tender closing at the end of February 1984 ; whereas only part of the quantity put up for tender was sold by that date ; Whereas there is still scope for sales in some Member States ; whereas the period during which the invitation to tender is valid should be extended ; Article 1 The second paragraph of Article 2 of Regulation (EEC) No 3432/83 is hereby replaced by the following : 'The invitation to tender shall extend from December 1983 to the end of March 1984'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 130, 19 . 5 . 1976, p. 9 . 0 OJ No L 338 , 3 . 12 . 1983, p. 20 . O OJ No L 356, 19 . 12 . 1983, p. 27.